          Case 2:18-cv-06123-SM-DMD Document 35 Filed 10/10/19 Page 1 of 2




MINUTE ENTRY
MORGAN, J.
October 10, 2019


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    DERALD JOHNSON,                                               CIVIL ACTION
        Plaintiff

    VERSUS                                                        NO. 18-6123

    CITY OF SLIDELL,                                              SECTION: “E” (3)
         Defendant


                                     MINUTE ENTRY

          A status conference was held on October 10, 2019 at 2:00 p.m. in the chambers

of Judge Susie Morgan.

          Present:     Julie Kammer, counsel for Plaintiff, Derald Johnson;
                       Lawrence Abbott and Sarah Reid, counsel for Defendant,
                       City of Slidell.

          The parties discussed the status of the case. The Court reminded the parties there

is a Scheduling Order in place in this case, and all depositions and discovery must be

completed by December 17, 2019. 1 The Court also reminded the parties that per the

Scheduling Order, 2 the parties are required to schedule a settlement conference to take

place before the magistrate judge at least two weeks before the pretrial conference.

          The parties represented to the Court they will confer within the next week to

schedule the remaining depositions. The parties also represented they have scheduled a




1   R. Doc. 28.
2   Id.

                                               1
      Case 2:18-cv-06123-SM-DMD Document 35 Filed 10/10/19 Page 2 of 2




Rule 37 conference to take place next week to attempt to resolve any issues with respect

to responses to discovery.



      New Orleans, Louisiana, this 11th day of October, 2019.


                                               _____________________ _______
                                                       SUSIE MORGAN
                                                UNITED STATES DISTRICT JUDGE




  JS10 (0:26)




                                           2
